Citation Nr: 0311444	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.

2.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or at the housebound rate.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to service-connected 
hearing loss and/or tinnitus.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to June 
1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
tinnitus, evaluated as 10 percent disabling; denied an 
increased rating for bilateral hearing loss; denied service 
connection for an acquired psychiatric disorder as secondary 
to service-connected hearing loss and/or tinnitus; denied 
entitlement to special monthly compensation based on aid and 
attendance or housebound; and denied entitlement to a TDIU.  
The veteran perfected an appeal.  In January 2003, he 
withdrew his appeal of the claim for an increased rating for 
bilateral hearing loss.

The issue of entitlement to service connection for an 
acquired psychiatric disorder due to service-connected 
hearing loss and/or tinnitus is the subject of the REMAND 
section of this decision.  

The issues of entitlement to a TDIU and special monthly 
compensation based upon the need for aid and attendance or at 
the housebound rate are deferred pending the outcome of the 
inextricably intertwined issue of service connection for an 
acquired psychiatric disorder.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

2.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).

2.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties, including in the September 2001 
rating decision, an August 2001 letter, as well as in the 
November 2001 Statement of the Case and January and February 
2003 Supplemental Statements of the Case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records and private and VA treatment 
records were obtained.  There is no indication of any 
additional relevant evidence that the RO failed to obtain.  
Additionally, the veteran was afforded an appropriate VA 
examination in September 2001. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  


Additional legal analysis

The veteran is service connected for tinnitus.  It is rated 
as 10 percent disabling.  He seeks a higher rating.  He 
complained of constant bilateral tinnitus on VA examinations 
in March 1998 and September 2001 and it is shown in recent VA 
treatment records.  He complained that it was disturbing in 
September 2002.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) has 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Fenderson, 12 Vet. App. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Tinnitus is rated under Diagnostic Code 6260.  The veteran is 
already receiving the maximum evaluation under the applicable 
diagnostic criteria for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  Diagnostic Code 6260 provides a 
10 percent disability rating for recurrent tinnitus.  The 10 
percent disability rating assigned for this disability 
encompasses a level of compensation for any impairment in 
earning capacity due to these symptoms.  There is a lack of 
entitlement under the law to a higher schedular evaluation.  
In this case, the facts are not in dispute, and the 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis, 6 Vet. App. at 
429-30.

In a claim for an increased evaluation of bilateral tinnitus, 
the Board is required to discuss the applicability of 
38 C.F.R. § 4.25(b) (2002).  Wanner v. Principi, 17 Vet. App. 
4 (2003).  The rating schedule, however, explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2002).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, DC 7523 
(providing separate ratings for atrophy of one testis and 
both testes), DC 7524 (providing separate ratings for removal 
of one testis and both) and 38 C.F.R. § 4.116, DC 7626 
(providing separate ratings for surgery on one breast and on 
both breasts).  VA considers tinnitus a single disability, 
whether heard in one ear, both ears, or somewhere undefined 
in the head; no matter where the condition is manifested, the 
average impairment on earning capacity is the same.  
Therefore, a single rating for tinnitus is warranted. 

The veteran is not entitled to an evaluation in excess of 
that schedular evaluation unless he establishes that there is 
a basis for an extraschedular evaluation.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2002).  "The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2002).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in November 2001.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
tinnitus.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected tinnitus.  The veteran worked on a cleaning 
crew for a corporation from 1988 to 1997 with essentially the 
same hearing impairment shown throughout that period of 
employment as he has now, according to his corporate 
audiogram record and his 2001 VA examination report.  
Although it has been shown that tinnitus disrupts the 
veteran's daily life, there is no medical evidence indicating 
that it markedly interferes with his employment.  Indeed, a 
certified public accountant for the corporation where he 
worked for many years indicated in August 2001 that the 
veteran last worked for the corporation in September 1997 and 
was terminated because the plant he worked at closed, rather 
than as a result of any disability.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.


REMAND

An osteopath in March 2001 stated that the veteran's tinnitus 
caused increasing neural fatigue stressing out his ability to 
cope and increasing his stress and deepening his depression 
and causing him to consider suicide.  A VA mental disorders 
examiner opined in September 2001 that the psychiatric and 
emotional problems which the veteran had manifested 
intermittently during the 11/2 years immediately before the 
examination were not a proximate result of his 
service-connected hearing loss.  The VA examiner did not 
opine about whether the veteran's hearing loss aggravated his 
psychiatric disability, or as to any relationship between the 
veteran's service-connected tinnitus and his psychiatric 
disability.  An additional opinion is, therefore, needed.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Obtain the veteran's complete 
treatment records from the Mountain Home 
VA Medical Center dated from January 
2003 to present.

2.  After the above development has been 
accomplished any records have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
by a psychiatrist.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the reviewing physician 
prior to completion of the addendum.  The 
reviewing physician should indicate in the 
report that the claims file was reviewed.  

The psychiatrist should provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder was either (a) 
caused by or (b) aggravated by the 
veteran's service-connected hearing loss 
or tinnitus.  The medical rationale for 
the opinion expressed should be included 
in the addendum report.

3.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  

4.  If the decision with respect to the 
claims on appeal remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



